DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending and examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “short” in claims 1, 4 and 8 is a relative term which renders the claim indefinite. The term “short” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how long a sequence must be in order to be classified as “short”, or in other words, what the sequence length limit or range is classified as short. The specification has not provided any definition, description, or guidance regarding the interpretation of this term. The state of the art does not speak to the specific length limits for the related structures, i.e. a sequence comprising stop codons. Therefore, the metes and bounds of the claims are not clear.
Dependent claims 2-3, 5-7, and 9-30 are included in this rejection for their failure to correct the deficiency of the base claims, namely, failure to clarify or define the “short” sequences.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 17 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 12, 17 and 25 are dependent on claims 1, 4 and 8, respectively. The base claims recite the limitation of a universal target sequence located at the 5'-end and/or 3'-end, which is interpreted as there embodiments: a) a universal target sequence located at the 5'-end, b) a universal target sequence located at the 3'-end, and c) a universal target sequence located at both the 5'-end and 3'-end. In contrast, claims 12, 17 and 25 recite the limitation the universal target sequence at the 5'-end or the 3'-end, or the universal target sequences at both ends, which is interpreted as the same three embodiments as in the base claims.  As such, these claims merely repeat the limitations of the base claims without further limiting the subject matter.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
No claims are allowed.
Claims 1-30 are free of the prior art, since there is no prior art reasonably teaching or suggesting the claimed universal linear donor DNA which, from its middle to both ends, sequentially comprises an expression cassette of a promoter-driven marker gene; reverse termination codon located at the 5'-end and forward termination codon located at the 3'-end of the expression cassette; a universal target sequence located at the 5'-end and/or 3'-end comprising a target site cleavable by a Cas9 nuclease; and protective sequences located at both ends; wherein the universal target sequence is absent in a cell genome to be subjected to a gene knockout.
The closest prior art is Patent Application Publication US 20170198302 A1, Feng et al. Jul. 13, 2017, filed on Nov. 17, 2016. Feng teaches cell lines, polynucleotide constructs, compositions, kits, and systems for CRISPR/Cas9 and CRISPR/Cpf1-based gene editing, comprising a donor construct comprising (1) a coding sequence for a reporter gene; (2) a first genomic homology segment located at the 5' end of the reporter gene coding sequence; and (3) a second genomic homology segments located at the 3' end of the reporter gene coding sequence, wherein the first and second genomic homology segments are homologous to a pre-determined genomic sequence ([0019], and Fig. 1A, for example); and optionally a sequence containing multiple stop codons inserted at the 5' end of the bicistronic element ([0189], Claim 15). Aside from the minor differences regarding the location of the stop codons (5’-end only by the prior art compared with both ends in the instant claims), Feng requires a homologous arms in the donor DNA homologous to “a pre-determined genomic sequence”, and therefore does not teach or suggest the instantly claimed elements of the universal target sequence is absent in the cell genome.


    PNG
    media_image1.png
    804
    1276
    media_image1.png
    Greyscale

Zhou (FEBS letters 590.23 (2016): 4343-4353, published online November 14, 2016) disclosed a universal linear donor DNA which, from its middle to both ends, sequentially comprises an expression cassette of a promoter-driven marker gene; reverse termination codon located at the 5'-end and forward termination codon located at the 3'-end of the expression cassette; a universal target sequence located at the 5'-end and/or 3'-end comprising a target site cleavable by a Cas9 nuclease; and protective sequences located at both ends. However, firstly, Zhou et al is by the instant Applicants and published less than 1 year before the instant filing date, therefore does not serve as the basis for the rejection under AIA . Furthermore, Zhou does not teach or suggest the universal target sequence being absent in a cell genome to be subjected to a gene knockout. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner
Art Unit 1663



/WEIHUA FAN/Examiner, Art Unit 1663